The order of the commission requires the plaintiff to "restore and thereafter render interstate freight service on its lines of interurban railway between Milwaukee and Hales Corners and between Milwaukee and Waukesha, respectively."  It is my understanding an interstate freight service can only be rendered upon the filing of interstate freight rates with the Interstate Commerce Commission, service to be rendered pending the approval by the *Page 518 
Interstate Commerce Commission.  Because interstate rates are necessarily involved the Interstate Commerce Commission has exclusive jurisdiction and the so-called exclusion clauses of the Interstate Commerce Act do not apply.  Interstate service does not relate to "freight service" which is performed between termini wholly within a state.
I am therefore of the view that nothing is involved in this case but interstate rates, because interstate freight service can only be rendered on an interstate freight rate.  This leads to the conclusion that the Public Service Commission has no jurisdiction to enter the order in question.
The fact that the Interstate Commerce Commission held it had no jurisdiction is not conclusive and the matter should have been brought before the federal courts for a final determination. I am therefore of the opinion that the judgment appealed from should be affirmed.
I am authorized to say that Mr. Justice FAIRCHILD and Mr. Justice WICKHEM concur in this dissent.